           Case 19-34752 Document 982 Filed in TXSB on 09/22/21 Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
EPIC COMPANIES, LLC,                                     § Case No. 19-34752 (DRJ)
                                                         §
                 Debtors.1                               § (Jointly Administered)
                                                         §

                        STIPULATION AND AGREED ORDER
                RESOLVING LIQUIDATING TRUSTEE’S OBJECTION
         TO CLAIM NO. 229 FILED BY RTD QUALITY SERVICES NIGERIA LTD.
                 [Relates to Docket Nos. 808, 831, 833, 849, 850, and 867]

         Jeffrey T. Varsalone, in his capacity as the Liquidating Trustee for the Epic Companies,

LLC Trust and RTD Quality Services Nigeria Ltd. (the “Claimant,” and collectively with the

Liquidating Trustee, the “Parties”) hereby stipulate and agree as follows:

         WHEREAS, on August 26, 2019, Epic Companies, LLC (“Epic”) and certain of its

subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division (the “Court”).

         WHEREAS, on October 3, 2019, the Court entered the Order (I) Setting Bar Dates for

Filing Proofs of Claim, including Requests for Payment under Section 503(b)(9), (II) Establishing

Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the Form of and

Manner for Filing Proofs of Claim, Including Section 503(b)(9) Requests, and (IV) Approving




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
    Technologies, LLC (5844), Epic Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
    Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
    headquarters is: P.O. Box 79625, Houston, Texas 77279-9625.


                                                         1
13014247
           Case 19-34752 Document 982 Filed in TXSB on 09/22/21 Page 2 of 4




Notice of Bar Dates [Docket No. 226], which established November 6, 2019 as the general claims

bar date and February 24, 2020 as the governmental bar date.

        WHEREAS, on November 5, 2019, the Claimant filed Claim No. 229 (the “Claim”) against

Epic asserting an unsecured claim in the amount of $1,088,499.70.

        WHEREAS, on February 13, 2020, the Debtors filed the Joint Plan of Liquidating of Epic

Companies, LLC and its Debtor Subsidiaries under Chapter 11 of the Bankruptcy Code [Docket

No. 581] (the “Plan”).

        WHEREAS, on April 8, 2020, the Court confirmed the Plan.

        WHEREAS, on April 13, 2020, the Effective Date of the Plan occurred.

        WHEREAS, under the Plan, the Liquidating Trustee was appointed and is vested with,

among other things, the authority and duty to resolve the claims against the Debtors.

        WHEREAS, on April 19, 2021, the Liquidating Trustee filed his Objection to Claim No.

229 Filed by RTD Quality Services Nigeria Ltd. [Docket No. 808] (the “Objection”).2

        WHEREAS, on May 19, 2021 the Claimant filed its Response to Liquidating Trustee’s

Objection to Claim [Docket No. 831].

        WHEREAS, on June 18, 2021, the Liquidating Trustee filed the Reply in Support of

Liquidating Trustee’s Objection to Claim No. 229 Filed by RTD Quality Services Nigeria Ltd.

[Docket No. 867].

        WHEREAS, the Parties agree that to resolve the Objection, the Claimant agrees that the

Claim shall be disallowed and the Parties agree to mutual releases.




2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.

                                                        2
13014247
            Case 19-34752 Document 982 Filed in TXSB on 09/22/21 Page 3 of 4




        Accordingly, it is hereby STIPULATED, AGREED, and ORDERED that:

        1.       The Claim is disallowed in its entirety.

        2.       The Liquidating Trustee on behalf of himself, the Debtors, and the Debtors’ estates,

hereby releases the Claimant from any and all claims and liabilities of any kind or nature

whatsoever based upon any facts, circumstances or matters occurring at or prior to the date of this

Stipulation and Agreed Order.

        3.       The Claimant hereby releases the Liquidating Trustee, the Debtors, and the

Debtors’ estates from any and all claims and liabilities of any kind or nature whatsoever based

upon any facts, circumstances or matters occurring at or prior to the date of this Stipulation and

Agreed Order. This release is limited to Debtors’ estates and in no way shall be construed as

release, waiver, or relinquishment of any kind of Claimant’s claims against any non-Debtor

entities.

        4.       The terms and conditions of this Stipulation and Agreed Order will be immediately

effective and enforceable upon its entry.

        5.       This Stipulation and Agreed Order constitutes the entire agreement between the

Parties with respect to the subject matter hereof and supersedes all prior discussions, agreements,

and understandings, both written and oral, among the Parties with respect thereto.

        6.       This Stipulation and Agreed Order shall be binding upon the Parties’ successors,

agents, assigns, including bankruptcy trustees and estate representatives, and any parent,

subsidiary, or affiliated entity of the Parties, except to the extent that this Stipulation and Agreed

Order does not constitute a release, waiver, or relinquishment of Claimant’s claims as described

in more detail in Paragraph 3 above.




                                                   3
13014247
            Case 19-34752 Document 982 Filed in TXSB on 09/22/21 Page 4 of 4




        7.       The undersigned represent that they are authorized to execute this Stipulation and

 Agreed Order on behalf of the representative party for whom they have signed.

        8.       The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Stipulation and Agreed Order, and the Parties hereby consent to such

 jurisdiction to resolve any disputes or controversies arising from or related to this Stipulation and

 Agreed Order.

 STIPULATED AND AGREED TO BY:

PORTER HEDGES LLP                                  BISSINGER, OSHMAN & WILLIAMS LLP

By: /s/ M. Shane Johnson                           By: /s/ David K. Bissinger
John F. Higgins (TX 09597500)                      David K. Bissinger
Eric M. English (TX 24062714)                      Attorney-in-Charge
M. Shane Johnson (TX 24083263)                     Texas State Bar No. 00790311
1000 Main Street, 36th Floor                       Federal ID No. 18150
Houston, Texas 77002                               Email: dbissinger@bowllp.com
Telephone: (713) 226-6000                          2229 San Felipe, Suite 1500
Fax: (713) 226-6248                                Houston, Texas 77019
                                                   Telephone: (713) 524-8811
                                                   Fax: (713) 583-8347

COUNSEL FOR LIQUIDATING TRUSTEE COUNSEL FOR RTD QUALITY SERVICES
                                NIGERIA LTD.

 IT IS SO ORDERED.


 Signed: __________________, 2021

                                                       ____________________________________
                                                       Honorable David R. Jones
                                                       Chief United States Bankruptcy Judge




                                                   4
 13014247
